Case 2:19-cr-00642-VAP Document 111 Filed 04/30/20 Page 1 of 5 Page ID #:3153
     Case 2:19-cr-00642-VAP Document 111 Filed 04/30/20 Page 2 of 5 Page ID #:3154



 1   order that the following documents:

 2         1. Stipulation to Set Briefing Schedule and Take Hearing Off

 3            Calendar.

 4         2. [Proposed] Order Setting Briefing Schedule and Taking Hearing

 5            Off Calendar.

 6   as well as this ex parte application (collectively referred to
 7   hereinafter and in the concurrently filed proposed order as “the

 8   documents”), be filed under seal.

 9         This ex parte application is based upon the attached declaration
10   of Assistant United States Attorney Elisa Fernandez.

11         A proposed order ruling on this ex parte application is filed
12   concurrently with this pleading.

13    Dated: April 29, 2020                Respectfully submitted,

14                                         NICOLA T. HANNA
                                           United States Attorney
15
                                           BRANDON D. FOX
16                                         Assistant United States Attorney
                                           Chief, Criminal Division
17

18                                           XÄ|át YxÜÇtÇwxé
19                                         ELISA FERNANDEZ Assistant United
                                           States Attorney
20                                         Senior Trial Attorney
                                           National Security Division
21
                                           Attorneys for Plaintiff
22                                         UNITED STATES OF AMERICA
23

24

25

26

27

28

                                              2
     Case 2:19-cr-00642-VAP Document 111 Filed 04/30/20 Page 3 of 5 Page ID #:3155



 1                          DECLARATION OF ELISA FERNANDEZ
 2           I, Assistant United States Attorney Elisa Fernandez, declare as

 3   follows:

 4           1.   I am an Assistant United States Attorney in the United

 5   States Attorney’s Office for the Central District of California.                I

 6   am one of the attorneys representing the government in this case.

 7           2.   For the reasons set forth in the under seal filings filed

 8   by the government on January 29, 2020, at docket entry numbers 65 and

 9   66, and the under seal filings filed by the defense on March 10,

10   2020, at docket entry numbers 81 and 82, the defense has requested

11   that all CIPA-related filings to be filed under seal.

12           3.   The government does not oppose filing the documents under

13   seal.

14           4.   Should the Court deny this application, the government

15   requests that the documents, including this application, not be

16   filed, but be returned to the government, without filing of the

17   documents or reflection of the name or nature of the documents on the

18   clerk’s public docket.

19           I declare under penalty of perjury under the laws of the United

20   States of America that the foregoing is true and correct and that

21   this declaration is executed at Los Angeles, California, on April 29,

22   2020.

23

24           _____________________
             ELISA FERNANDEZ
25

26

27

28
     Case 2:19-cr-00642-VAP Document 111 Filed 04/30/20 Page 4 of 5 Page ID #:3156

                                CERTIFICATE OF SERVICE
 1
           I, Sandy Ear, declare:
 2
           That I am a citizen of the United States and a resident of or
 3
     employed in Los Angeles County, California; that my business address
 4
     is the Office of United States Attorney, 312 North Spring Street,
 5
     Los Angeles, California 90012; that I am over the age of 18; and
 6
     that I am not a party to the above-titled action;
 7
           That I am employed by the United States Attorney for the
 8
     Central District of California, who is a member of the Bar of the
 9
     United States District Court for the Central District of California,
10
     at whose direction the service by email described in this
11
     Certificate was made that on April 29, 2020, I was caused to email
12
     the above-titled action, a copy of: Application for order sealing
13
     document (Under Seal)
14
       ‫ ܆‬Placed in a closed envelope          ‫ ܆‬Placed in a sealed envelope
15       for collection and inter-              for collection and mailing
         office delivery, addressed as          via United States mail,
16       follows:                               addressed as follows:

17     ‫ ܆‬By hand delivery, addressed          ‫ ܆‬By facsimile, as follows:
         as follows:
18
       ‫ ܈‬By Email, as follows:                ‫ ܆‬By Federal Express, as
19                                              follows:

20     Thomas P. O’Brien, Esq.
       tobrien@bgrfirm.com
21

22     Ivy Wang, Esq.
       iwang@bgrfirm.com
23
       Evan Davis, Esq.
24     davis@taxlitigator.com
25
     at their last known email address.
26
           This Certificate is executed on April 29, 2020 at Los Angeles,
27
     California.    I certify under penalty of perjury that the foregoing
28
     is true and correct.
     Case 2:19-cr-00642-VAP Document 111 Filed 04/30/20 Page 5 of 5 Page ID #:3157


                                                  /s/ Sandy Ear
 1
                                                 SANDY EAR
 2                                               Legal Assistant

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
